Whitfield, J.
— An amended decree herein adjusting the mutual transfer of properties between the parties requires the defendant, “Percy Threadgill, by a good and sufficient warranty deed to convey and assure to Charles L. Munro, Sr., the fee simple to” certain described property, when it is alleged and not controverted that “the said defendant, Threadgill, has no title to the said property nor has he ever had any title to the property,” and that the title to the property is in another designated person who had placed a mortgage lien upon it.
Decree reversed.
All concur.